Citation Nr: 0808697	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-05 183	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Entitlement to an effective date prior to May 6, 2005 for the 
award of nonservice-connected (NSC) pension.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Manila RO that granted NSC pension, 
effective from May 6, 2005.


FINDINGS OF FACT

1. There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
received by VA prior to April 27, 2004.

2. The competent medical evidence of record reasonably shows 
the veteran had totally disabling hypertensive cardiovascular 
disease, hypertension, bilateral knee spurs, sinusitis, 
bilateral flat feet, and degenerative osteoarthritis of the 
lumbar spine from October 4, 2004.

3. There is no evidence prior to October 4, 2004 that shows 
the veteran's disabilities met the criteria for NSC pension, 
and entitlement to the benefit did not arise prior to that 
date.


CONCLUSION OF LAW

An effective date of October 4, 2004 (but no earlier) is 
warranted for the award of NSC pension benefits.  38 U.S.C.A. 
§§ 1521, 5105, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.102, 3.151, 3.155, 3.340, 3.342, 3.400, 4.15, 4.16, 
4.17 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted NSC pension and an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
November 2005 statement of the case (SOC) provided notice on 
the "downstream" issue of effective dates of awards; a 
November 2006 supplemental SOC readjudicated the matter after 
the veteran responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  Notably, a January 2007 letter also 
provided the veteran with notice of the requirements for 
establishing effective dates of awards.

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding. The veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b); Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).

Under 38 C.F.R. § 4.17, a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation, in the judgment of the 
rating agency, because of his disabilities.  Where there is a 
single disability, it must be ratable at 60 percent or more; 
and if there are two or more disabilities, at least one 
disability shall be ratable at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  When the percentage 
requirements are met and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. §§ 4.16(a), 4.17.  In 
adjudicating pension claims, the RO must assign a percentage 
evaluation for each identifiable disability.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  

The effective date for a claim for disability pension 
received on or after October 1, 1984 is the date of receipt 
of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(ii).  
However, an award of disability pension may not be effective 
prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  If, within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the pension award may be 
made effective from the date of receipt of the claim or the 
date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
38 C.F.R. § 3.400(b)(1)(2)(A)(B).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  "Date 
of receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
The veteran believes that he is entitled to NSC pension back 
to April 27, 2004, the date the RO received his formal claim.  
He has not alleged that he filed an earlier informal claim or 
a claim for retroactive compensation and the record does not 
reflect that he did so.  Hence, April 27, 2004 is the 
earliest possible effective date available to the veteran.  

He alleges that his case has been in "continuous 
prosecution" since April 27, 2004 and that while he did not 
originally submit medical evidence regarding all of his 
disabilities, these disabilities existed in April 2004 and 
were the disabilities for which he sought NSC pension.  While 
his case has remained open since April 27, 2004, the law and 
regulations require that an effective date for NSC pension 
cannot be granted prior to the date when entitlement arises, 
which is when the record shows the criteria for NSC pension 
are met.  

The veteran's claim for pension was denied in October 2004, 
when the RO assigned the following disabilities and ratings:  
(1) hypertension, rated 10 percent; (2) right and left knee 
patellar spurs, separately rated 10 percent each; (3) 
degenerative joint disease, both shoulders, rated 
noncompensable; (4) bilateral cataracts, rated 
noncompensable; (5) rhinitis, rated noncompensable; and (6) 
peptic ulcer, rated noncompensable, for a combined total 
evaluation of 30 percent.  

In a September 2005 rating decision, the RO evaluated new 
medical evidence received May 6, 2005 and findings from June 
2005 VA examinations and assigned the following disabilities 
and ratings: (1) hypertensive cardiovascular disease, rated 
30 percent; (2) benign prostatic hypertrophy, rated 20 
percent; (3) degenerative joint disease right and left 
shoulders, each rated 20 percent; (4) arthritis of the 
lumbosacral spine, rated 20 percent; (5) hypertension, rated 
10 percent; (6) patellar spur with degenerative joint 
disease, right and left knees, each rated 10 percent; (7) 
bilateral flatfeet, rated 10 percent; (8) sinusitis, rated 10 
percent; and (9/10/11) rhinitis, peptic ulcer, and bilateral 
cataracts with hypertensive retinopathy, all rated 
noncompensable, for a combined total evaluation of 90 
percent.  

The RO determined that the first date the record showed the 
veteran was permanently and totally disabled due to his 
disabilities was May 6, 2005, when the RO received written 
medical certificates from the veteran's private physicians, 
which detailed several additional disorders and diagnoses.  
However, the Board finds that while these certificates were 
received by the RO on May 6, 2005, they show the veteran had 
additional disabilities that were totally and permanently 
disabling and qualified him for NSC pension prior to that 
date.  

A medical certificate dated in January 2005 states that the 
veteran was treated on October 4, 2004 for degenerative 
osteoarthritis of the lumbar spine and for flatfeet.  June 
2005 VA examinations confirmed these diagnoses and assessed 
their severity. 

Another medical certificate indicates the veteran was treated 
in March, June, and December 2004 for chronic sinusitis and 
allergic rhinitis.  On June 2005 VA examination, it was noted 
the veteran had a left septal deviation with on and off nasal 
congestion and 40 percent left and right nasal obstruction.  

A medical certificate dated in April 2005 shows that the 
veteran experienced exertional dyspnea with posterior nape 
pain during the years of 1998 through 2001 with blood 
pressure readings as high as 200/130 during that time period.  
Assessments included hypertension and a transient ischemic 
attack in June 2001.  On August 2004 VA examination, the 
diagnosis was hypertension.  On August 2005 VA heart 
examination, the veteran complained of experiencing shortness 
of breath, easy fatigability, and chest heaviness 
intermittently with remissions since 1998.  It was noted he 
irregularly took medication for hypertension.  The diagnosis 
was hypertensive cardiovascular disease; symptoms of this 
disability were noted to moderately affect his ability to 
retain employment. 

Based on this evidence, the Board finds that the record shows 
the veteran met the schedular criteria for NSC pension from 
October 4, 2004, when medical evidence (subsequently 
confirmed by 2005 VA examinations) showed the veteran had 
additional permanent disabilities including degenerative 
arthritis of the lumbosacral spine, bilateral flatfeet, 
sinusitis, and a hypertensive heart condition that involved 
dyspnea on exertion.  Specifically, the Board finds that from 
October 4, 2004 the veteran had a single disability rated 40 
percent and multiple disabilities that combined to meet a 70 
percent schedular rating.  The single disability was 
hypertensive cardiovascular disease, rated at 30 percent and 
hypertension, rated at 10 percent.  As these disabilities 
both affect the cardiovascular system, they are considered to 
be one disability and combine for a single 40 percent rating.  
38 C.F.R. §§ 4.16(a), 4.25.  The additional disabilities that 
combined with the single 40 percent cardiovascular disability 
to equal a 70 percent schedular rating from October 4, 2004 
were: (1) bilateral knee spurs, each rated at 10 percent; (2) 
degenerative arthritis of the lumbar spine, rated 20 percent; 
(3) flatfeet, rated 10 percent; (4) sinusitis, rated 10 
percent, (5/6/7/8) degenerative joint disease of both 
shoulders, bilateral cataracts, rhinitis, and peptic ulcer, 
all rated noncompensable.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that disabilities sufficient to meet the criteria 
for NSC pension existed at the severity level found on June 
2005 VA examination from October 4, 2004.  Hence, as 
entitlement to NSC arose October 4, 2004, he is entitled to 
that date as the effective date for the award of NSC pension. 

The veteran is not entitled to an effective date prior to 
October 4, 2004, as the record prior to that date did not 
show that he met the criteria for NSC pension and entitlement 
to the benefit did not arise.  

The Board has resolved reasonable doubt in the veteran's 
favor and found that based on the evidence of record 
hypertensive cardiovascular disease existed at a 30 percent 
level prior to October 4, 2004.  However, the evidence prior 
to that date is against assigning the next higher 60 percent 
rating under 38 C.F.R. § 4.104, Code 7007.  There is no 
evidence of record showing the veteran experienced more than 
one episode of acute congestive heart failure, a workload of 
greater than 3 METS but not greater than 5 METS resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or that he 
required continuous medication.  Hence, he was not entitled 
to a higher rating for hypertensive heart disease prior to 
October 4, 2004.  

Additionally, the evidence prior to October 4, 2004 did not 
show the veteran's hypertension warranted a rating in excess 
of 10 percent; there was no evidence diastolic pressure was 
predominantly 110 or more or that systolic pressure was 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code (Code) 7101.  On August 2004 VA examination, blood 
pressure readings were 180/100 lying down; 170/100 sitting; 
and 174/108 standing.  Blood pressure taken during a VA eye 
examination was 184/100.  The veteran reported that he did 
not take regular medication to treat hypertension.  A chest 
x-ray and electrocardiogram were both normal and it was noted 
that his heart was not enlarged.  Therefore, an increase to a 
20 percent rating was not warranted.  The Board notes that an 
April 2005 medical certificate indicates that the veteran had 
blood pressure readings in 1998 and 2001 that would have 
warranted a higher 20 percent rating; however, these findings 
were several years prior to the earliest possible effective 
date of April 27, 2004; there are no blood pressure readings 
between April 27, 2004 and October 4, 2004 that show the 
veteran was entitled to a rating in excess of 10 percent for 
hypertension.

Next, the evidence does not show that the veteran was 
entitled to a rating in excess of 10 percent for each knee.  
X-rays on August 2004 VA examination found a small patellar 
spur.  The veteran complained of pain and limitation of 
motion during flare-ups.  He reported that he was able to 
walk.  Physical examination revealed no gait abnormality; 
there was pain on full range of motion.  The RO conceded that 
impairment of the joint was shown and granted a 10 percent 
rating for each knee under Code 5260 (flexion limited to 45 
degrees).  Even with consideration of factors of 
fatigability, weakness, and pain, the evidence did not show 
that flexion was limited to 30 degrees or that there was 
compensable limitation of extension.  There also was no 
evidence of dislocated cartilage, malunion of the tibia and 
fibula, any recurrent subluxation or lateral instability, or 
ankylosis.  Hence, the evidence prior to October 4, 2004 was 
against a rating in excess of 10 percent for either knee.  
38 C.F.R. § 4.71a, Codes 5256, 5257, 5258, 5260, 5261, 5262. 

The evidence also did not show the veteran was entitled to a 
compensable rating for bilateral shoulder degenerative joint 
disease.  X-rays taken on August 2004 VA examination revealed 
hypertrophic changes in the greater tubercle of both 
shoulders, likely due to degeneration.  The veteran 
complained of pain on full range of motion.  There was no 
evidence of impairment of the clavicle or scapula, impairment 
of the humerus, or ankylosis of the scapulohumeral 
articulation that would have warranted a compensable rating.  
38 C.F.R. § 4.71a, Codes 5200, 5202, 5203.  While pain on 
full range of motion was noted, even considering criteria 
involving fatigability, weakness, and pain, the evidence did 
not show that motion of the arm was limited at the shoulder 
level, to provide a higher 20 percent rating.  38 C.F.R. 
§ 4.71a, Code 5201.  The evidence did not indicate such 
limitation of motion until the June 2005 VA examination and 
the veteran did not submit any evidence prior to that date to 
indicate that his shoulder disabilities had worsened.  Hence, 
the evidence is against a finding that he was entitled to a 
compensable rating for his bilateral shoulder disability 
prior to October 4, 2004.

Regarding the veteran's cataracts, corrected visual acuity on 
August 2004 VA examination was 20/200 in the right eye and 
20/20 in the left eye.  Under Code 6028, these visual 
acuities combine to a noncompensable rating.  38 C.F.R. 
§ 4.84a, Code 6028.  More severe visual acuity warranting a 
compensable rating was not shown prior to October 4, 2004.  

On August 2004 VA otolaryngology examination, the veteran 
reported nose pain and congestion that interfered with 
breathing through his nose.  Physical examination revealed 10 
percent bilateral obstruction with no tenderness or 
discharge.  Greater than 50 percent obstruction of nasal 
passage on both sides, complete obstruction on one side, or 
polyps was not shown; hence, the evidence was against a 
finding of a compensable rating for rhinitis under 38 C.F.R. 
§ 4.97, Code 6522.  

Regarding the veteran's peptic ulcer, the evidence shows that 
he had a history of peptic ulcer with no active disease found 
on August 2004 VA examination.  A higher 10 percent 
evaluation is not warranted unless there is evidence of mild 
ulceration with recurring symptoms once or twice a year and 
the record does not contain any evidence the veteran met 
these criteria.  38 C.F.R. § 4.114, Code 7305.

Medical evidence prior to October 4, 2004 did not show the 
veteran had degenerative arthritis of the lumbar spine or 
bilateral flat feet.  He did not report such disability on 
August 2004 VA examination and did not indicate in any 
statements prior to the January 2005 medical certificate that 
he had this disability; physical examination on August 2004 
VA examination also did not reveal any disability of the 
spine.  
The record shows the veteran was treated for sinusitis prior 
to October 4, 2004; however, even if the disability of 
sinusitis were added at its current and appropriate 10 
percent rating, the veteran still would not have met the 
schedular criteria for NSC pension prior to October 4, 2004.

Additionally, a medical certificate and accompanying 
ultrasound report show an enlarged prostate and diagnosis of 
benign prostatic hyperplasia from December 17, 2004.  Based 
on this record and findings made on July 2005 genitourinary 
VA examination, the RO assigned the veteran a 20 percent 
rating for benign prostatic hyperplasia under 38 C.F.R. 
§ 4.115b, Code 7527.  Prior to December 17, 2004, the record 
did not show the veteran had an enlarged prostate or urinary 
frequency warranting a compensable rating under Code 7527.  
On August 2004 VA examination, the veteran reported polyuria 
and nocturia with a decrease in stream of urine and hesitancy 
since the 1990s and a history of a urinary tract infection in 
the last year.  An ultrasound revealed a normal size prostate 
and moderate urinary retention.  There was no evidence of 
daytime voiding interval between two and three hours or 
awakening to void two times per night or that a urinary tract 
infection required long term drug therapy, one to two 
hospitalizations per year, or intermittent intensive 
management to merit even a 10 percent rating.  Id.  Even if 
reasonable doubt were resolved in the veteran's favor and it 
was determined he was entitled to a 10 percent rating based 
on the findings of the August 2004 VA examination, his 
combined schedular rating still would not have met the 
combined 70 percent criteria until October 4, 2004, when the 
evidence showed the additional disabilities of degenerative 
arthritis of the lumbar spine and flatfeet.  

The disabilities that were factually ascertainable prior to 
October 4, 2004 were not shown to be permanently and totally 
disabling prior to that date and did not meet the schedular 
criteria for NSC pension; hence, entitlement to NSC pension 
did not arise until October 4, 2004, when evidence showed the 
veteran had degenerative arthritis of the lumbar spine and 
bilateral flatfeet, the severity and permanence of which were 
confirmed by later 2005 VA examinations. 

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that an effective date of October 4, 2004, but no 
earlier, is warranted for the award of NSC pension.


ORDER

An earlier effective date of October 4, 2004 is granted for 
the award of NSC pension.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


